MEMORANDUM **
Raya Galitsina, a native and citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We deny the petition for review in part and dismiss it in part.
Reviewing for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th *723Cir.2002), we conclude that the BIA acted within its discretion in denying Galitsina’s motion to reopen her proceedings due to ineffective assistance of counsel. Galitsina’s declaration and supporting evidence do not demonstrate that she provided former counsel with the required notice and opportunity to respond to her allegations of ineffectiveness. See Reyes v. Ashcroft, 358 F.3d 592, 598-99 (9th Cir.2004) (approving Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), requirement that an alien demonstrate timely notice to former counsel and an adequate opportunity to respond).
We lack jurisdiction to review the BIA’s decision not to exercise its sua sponte reopening authority with respect to Galitsina’s asylum application. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.